                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                   AT LONDON

CIVIL ACTION NO. 18-115-DLB

ROBERT A. HAWKINS,                                                              PETITIONER


v.                       MEMORANDUM OPINION AND ORDER


J.A. BARNHART, Warden,                                                        RESPONDENT

                                        *** *** *** ***

       Federal inmate Robert A. Hawkins has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. # 1) as well as a supplemental petition (Doc. # 9).

Hawkins contends that the enhancement of his federal sentence under the Armed Career

Criminal Act, 18 U.S.C. § 924(e) (“ACCA”), was improper because none of his prior

offenses constituted valid predicates under the ACCA. See id. The government raises a

procedural and substantive argument in response: first, the government counters that

Hawkins’s arguments are not properly asserted in a § 2241 petition; second, the

government contends that the § 2241 petition is without merit in any event. (Doc. # 13).

Hawkins has filed his reply in further support of his petition (Doc. # 15), and this matter is

therefore ripe for decision.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       In December 2005 a federal jury in Rockford, Illinois found Hawkins guilty of armed

robbery affecting interstate commerce in violation of 18 U.S.C. § 1951(a), using and

carrying a firearm in relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A),

and being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). The
Presentence Investigation Report (PSR) concluded that Hawkins had three or more prior

convictions for “violent felonies”: a 1978 Alabama conviction for robbery, a 1977 Georgia

conviction for armed robbery, and a 1977 Georgia conviction for aggravated assault.

Hawkins thus qualified as an armed career criminal and faced a mandatory minimum

sentence of 180 months’ imprisonment for the § 922(g) conviction. 18 U.S.C. § 924(e).

       In March 2006 the trial court adopted the PSR and sentenced Hawkins to two 240-

month prison terms for the robbery and felon-in-possession counts. United States v.

Hawkins, No. 3:04-CR-50028-1 (N.D. Ill. 2004). The trial court ordered those terms to be

served concurrently with one another, followed by a consecutive 84-month prison term

on the Section 924(c) count. Id. The resulting 324-month prison term fell at the midpoint

of the applicable guidelines range. The Seventh Circuit affirmed on direct appeal. United

States v. Hawkins, 499 F. 3d 703 (7th Cir. 2007).

       Hawkins filed a motion to vacate his conviction and sentence pursuant to 28 U.S.C.

§ 2255, asserting 16 distinct claims of ineffective assistance of counsel. The trial court

denied that motion in August 2010 and the United States Court of Appeals for the Seventh

Circuit denied a certificate of appealability in May 2011. United States v. Hawkins, No. 3:

09-CV-50243 (N.D. Ill. 2009).

       In August 2016 the Seventh Circuit granted Hawkins’s motion to file a second or

successive § 2255 motion to present his argument that the enhancement of his sentence

under the ACCA was improper in light of the Supreme Court’s then-recent decision in

Johnson v. United States, 135 S. Ct. 2251 (2015). Hawkins, represented by counsel,

noted that Johnson rendered the ACCA’s residual clause void and further argued that his

prior convictions did not qualify as violent felonies under the ACCA’s “elements” clause


                                            2
in light of the Supreme Court’s decisions in Mathis v. United States, 136 S. Ct. 2243

(2016) and Descamps v. United States, 570 U.S. 254 (2013). The trial court concluded

that even under Mathis, Hawkins’s prior offenses qualified as violent felonies under the

elements clause. The Seventh Circuit declined to issue a certificate of appealability.

United States v. Hawkins, No. 3: 16-CV-50227 (N.D. Ill. 2016).

II.      ANALYSIS

         In his present § 2241 petition, Hawkins again contends that none of his prior state

offenses constitute “violent felonies” for purposes of the ACCA in light of Mathis and

Descamps. (Docs. # 1 and 9). However, the Court must deny the petition because

Hawkins’s claims are not cognizable in a § 2241 petition and because they are without

merit.

         A.    Hawkins’s claims may not be pursued under § 2241.

         Hawkins does not satisfy the threshold criteria to assert his claims in a habeas

corpus petition under § 2241. The near-exclusive means to challenge a federal conviction

or sentence is to file a motion in the court of conviction pursuant to 28 U.S.C. § 2255, not

to file a § 2241 petition in a remote district. Capaldi v. Pontesso, 135 F.3d 1122, 1123

(6th Cir. 2003). In Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), the Sixth Circuit described

a very narrow exception to this overarching rule: a prisoner may challenge a federal

sentence in a § 2241 petition only if (1) his sentence was imposed under a mandatory

Sentencing Guidelines regime before the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005); (2) he was foreclosed from asserting the claim in a

successive petition under § 2255; and (3) after his sentence became final, the Supreme

Court issued a retroactively-applicable decision establishing that – as a matter of statutory


                                              3
interpretation – a prior conviction used to enhance his or her federal sentence no longer

qualified as a valid predicate offense. Hill, 836 F. 3d at 595, 599-600.

       The Court does not doubt at this juncture that an ACCA mandatory minimum

sentence of 180 months, if imposed under the pre-Booker mandatory guidelines, could

“present[] an error sufficiently grave to be deemed a miscarriage of justice or a

fundamental defect.” See Hill, 836 F.3d at 595. But Hawkins was sentenced to 240

months’ imprisonment under the advisory Sentencing Guidelines, well above § 924(e)’s

180-month mandatory minimum. It is therefore questionable whether Hawkins can even

clear Hill’s first hurdle. See Arroyo v. Ormond, No. 6: 17-CV-69-GFVT (E.D. Ky. 2017),

aff’d, No. 17-5837 (6th Cir. April 6, 2018) (“Arroyo was sentenced in October 2006, after

the Supreme Court’s decision in Booker . . . . On this basis alone, Arroyo’s claim does not

fall within Hill’s limited exception for bringing a § 2241 habeas petition to challenge a

federal sentence.”); Contreras v. Ormond, No. 6: 17-CV-329-GFVT (E.D. Ky.), aff’d, No.

18-5020 at p. 2-3 (6th Cir. Sept. 10, 2018).

       Hawkins plainly fails to satisfy Hill’s second requirement because he has already

asserted his claims under Mathis and Descamps in prior § 2255 proceedings. It is well-

established that the remedy available under § 2255 is not considered “inadequate and

ineffective” as required to invoke the savings clause where the petitioner was permitted

to assert his claims under § 2255 but the trial court denied relief. Truss v. Davis, 115 F.

App’x 772, 773-74 (6th Cir. 2004). In 2016, Hawkins filed a § 2255 motion asserting that

his prior offenses could not qualify as valid predicates under the residual clause in light

of Johnson or under the elements clause in light of Mathis and Descamps. United States

v. Hawkins, No. 3: 09-CV-50243 (N.D. Ill. 2009). Hawkins cited the same legal authority


                                               4
he presents here, but the trial court rejected his arguments on the merits and concluded

that his Georgia and Alabama convictions were for “violent felonies” under the elements

clause. Id. Because no “structural problem in § 2255 foreclose[d] even one round of

effective collateral review” of Hawkins’s claims, he may not attempt to relitigate the same

claims simply by asserting them again in a § 2241 petition. Taylor v. Gilkey, 314 F.3d

832, 835 (7th Cir. 2002); Copeland v. Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002).

       Hawkins also does not satisfy the third requirement of Hill. Although he cites to the

Supreme Court’s decisions in Mathis and Descamps in support of his claims, his

arguments do not actually rest upon them. Both of those decisions explain or clarify

application of the “categorical” or “modified categorical” approaches used to determine

whether a prior criminal conviction is for a “violent felony” under 18 U.S.C. § 924(e)(2)(B).

But Hawkins does not contend that the trial court actually committed an error of a kind

revealed by Mathis: he does not allege that it incorrectly determined that his prior offenses

were committed under divisible statutes or improperly consulted Shepard materials to

decide whether his prior convictions were for violent felonies. (Doc. # 1 at 10; Doc. # 9

at 42, 45). Hawkins has therefore failed to establish that his claims are actually grounded

upon Mathis. Accord Potter v. United States, 887 F.3d 785, 787-88 (6th Cir. 2018)

(requiring § 2255 petitioner purportedly asserting a claim under Johnson (2015) to

establish that trial court actually applied the since-invalidated residual clause when it

imposed sentence). Instead, Hawkins argues only that the state statutes under which he

was convicted proscribe a broader range of conduct than the generic offense. See (Doc.

# 1 at 11-14; Doc. # 9 at 42-45, 46-50). This is an argument under Taylor v. United States,

495 U.S. 575 (1990), not Mathis. It is an argument he could—and therefore must—have


                                             5
made before the trial court at the sentencing hearing, on direct appeal, or in an initial

motion under § 2255. It is not one Hawkins may now assert in a habeas corpus petition

under § 2241. Hill, 836 F. 3d at 599-600.

       B.     Hawkins’s claims are without merit.

       In any event, Hawkins’s arguments are without merit: his three convictions – one

each for robbery, armed robbery, and aggravated assault – are for violent felonies. For

a prior offense to qualify as a “violent felony,” the scope of the conduct proscribed by the

statute of conviction must “correspond in substance” to the “generic, contemporary

meaning” of the offense.      Taylor, 495 U.S. at 598-99.       To establish the conduct

criminalized by the generic version of the offense, a court reviews the criminal codes of

the many States, learned treatises, and the Model Penal Code – all as they stood when

the ACCA was passed in 1986 – to ascertain a prevailing definition. Id. at 598; United

States v. Stitt, 139 S. Ct. 364, 405-06 (2018). To establish the offense conduct for its

comparate – the statute of conviction – courts use the “categorical approach” by “looking

only to the statutory definitions of the prior offenses, and not to the particular facts

underlying those convictions.” Taylor, 495 U.S. at 600.

       In the years since its adoption of this baseline comparative approach, the Supreme

Court has clarified and refined the appropriate analysis to address particular situations.

Moncrieffe v. Holder, 569 U.S. 184, 191 (2013). To begin with, while Taylor directs a

court to focus on the elements of the offense as written in the statute of conviction, the

meaning of the statutory terms defining those elements is governed by decisions of courts

within the enacting jurisdiction. Johnson v. Fankell, 520 U.S. 911, 916 (1997); United

States v. Rede-Mendez, 680 F. 3d 552, 555-56 (6th Cir. 2012) (“we are bound by a state


                                             6
court’s interpretation of state criminal law, including the elements of a crime ...”). A federal

court is not permitted to conjure up a hypothetical scenario – based only upon the

statutory text but untethered to controlling state precedent – to conclude that a state

statute might be overbroad. As the Supreme Court explained:

       [T]o find that a state statute creates a crime outside the generic definition of
       a listed crime in a federal statute requires more than the application of legal
       imagination to a state statute’s language. It requires a realistic probability,
       not a theoretical possibility, that the State would apply its statute to conduct
       that falls outside the generic definition of a crime. To show that realistic
       probability, an offender, of course, may show that the statute was so applied
       in his own case. But he must at least point to his own case or other cases
       in which the state courts in fact did apply the statute in the special
       (nongeneric) manner for which he argues.

Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007); Moncrieffe, 569 U.S. at 191;

United States v. Southers, 866 F.3d 364, 368 (6th Cir. 2017).

       In addition, where the defendant was convicted under a statute that defines only

one crime – an “indivisible” statute – the sentencing judge must use the categorical

approach, looking only to the statutory elements to determine if that offense is a “violent

felony.” Descamps, 570 U.S. at 258. But a “divisible statute, [which lists] potential offense

elements in the alternative, renders opaque which element played a part in the

defendant’s conviction.” Id. at 260. Under such circumstances, where the alternative

statutory elements result in the definition of several distinct crimes, the sentencing judge

will have to look at underlying trial documents just to determine which crime the defendant

was convicted of committing (and thereby discern the elements of the offense) before

determining whether that offense is a “violent felony.” Descamps, 570 U.S. at 261;

Nijhawan v. Holder, 557 U.S. 29, 35 (2009). In those cases, the court can review the

underlying indictment or information, plea agreement or plea colloquy, jury instructions,


                                               7
verdict forms, or similar judicial records, but only to establish the elements of offense of

conviction. Chambers v. United States, 555 U.S. 122, 126 (2009); Shepard v. United

States, 544 U.S. 13, 26 (2005). Of course, a statute is “divisible” only if it establishes

several different crimes by defining alternative elements; a statute which merely sets forth

different ways to commit a single crime is not divisible, and consideration of Shepard

materials is not permitted. Mathis, 136 S. Ct. at 2248-50 (citing Richardson v. United

States, 526 U.S. 813, 817 (1999)).

       Finally, the categorical approach was created to compare a prior offense against

one of the four offenses enumerated in § 924(e)(2)(B)(ii): burglary, arson, extortion, or the

use of explosives. In enumerated-offense cases, the question analyzed is whether there

is a match with respect to the scope of conduct proscribed by the several elements

defining the generic offense and those found in the specific statute. Taylor, 495 U.S. at

586-92. But what of offenses that may qualify as valid predicates under § 924(e)(2)(B)(i)

because they have as “an element the use, attempted use, or threatened use of physical

force against the person of another”? In use-of-force cases, there is only one element –

the element of force – that must be compared. In those cases, the question is not one of

scope but one of degree: courts must compare the amount of “physical force” required by

the elements clause itself (the “generic” amount of force, if you will) against the amount

of force required by the state statute to permit a conviction. As for the former, “the phrase

‘physical force’ means violent force – that is, force capable of causing physical pain or

injury to another person.” Johnson v. United States, 559 U.S. 133, 140 (2010). The

physical force need only have the potential to inflict pain; it need not be probable or even

likely to do so. Stokeling v. United States, 139 S. Ct. 544, 554 (2019). As for the latter,


                                             8
the amount of force required by the statute of conviction is determined with reference to

“the least of th[e] acts” criminalized as determined by state courts in that jurisdiction.

Johnson, 559 U.S. at 136.

       With these principles in mind, the Court analyzes Hawkins’s prior offenses under

Section 841(e)(2)(B). The Supreme Court’s decision in Johnson rendered the residual

clause found in Section 841(e)(2)(B)(ii) invalid, but “[did] not call into question application

of the Act to the four enumerated offenses, or the remainder of the Act’s definition of a

violent felony.” Johnson, 135 S. Ct. at 2563. Hawkins’s prior convictions were not for any

of the four enumerated offenses (burglary, arson, extortion, or the use of explosives)

found in § 841(e)(2)(B)(ii). But his convictions can qualify as valid predicate offenses

pursuant to the “elements” clause. Under that provision, an offense is a “violent felony” if

it “has as an element the use, attempted use, or threatened use of physical force against

the person of another.” 21 U.S.C. § 841(e)(2)(B)(i). Ample precedent supports the

unexceptional conclusion that Hawkins’s convictions for robbery, armed robbery, and

aggravated assault involved precisely the kind of actual or threatened use of physical

force that constitute a violent felony. Cf. Stokeling, 139 S. Ct. at 551 (“[I]t would be

anomalous to read ‘force’ as excluding the quintessential ACCA-predicate crime of

robbery”).

              1.     Robbery

       In July 1978 Hawkins pleaded guilty to robbery in Montgomery, Alabama and was

sentenced to 30 years’ imprisonment to run concurrently with sentences previously

imposed in Georgia. (Doc. #13-3 at 94-95). Prior to 1980 robbery in Alabama was not




                                              9
defined by statute at all; instead, it remained a common law offense.1 Georgia defined

robbery as “the felonious taking of goods or money from the person of another, or in his

presence, against his will by violence or by putting him in fear, and such violence must

precede or accompany the stealing.” Hatchet v. State, 335 So. 2d 415, 418 (Ala. Crim.

App. 1976).

        The substantive question is whether the “violence” or “putting in fear” required by

Alabama common law robbery necessarily involves the kind of physical force required by

§ 924(e)(2)(B)(i). The force at issue, whether actually inflicted or merely threatened, must

be capable of causing physical pain or injury. Johnson, 559 U.S. at 140. That standard

might sound demanding, but it isn’t: while the “merest touch” is not sufficient, “a slap in

the face, for example” is enough. Id. at 143. Since Johnson (2010) was decided, courts

have struggled to reach concensus on whether certain offenses involve the necessary

degree of force.2 To illustrate the schism: Hawkins cites a case where the Eighth Circuit

recently held that a Missouri conviction for second-degree robbery is not a violent felony

under the ACCA in light of a state court decision upholding a conviction where the


1
         As discussed above, one of the first tasks in applying the categorical approach is to determine
whether the statute of conviction defines one offense or many. Descamps, 570 U.S. at 261-62. Here there
is no statutory definition, only a single offense defined by the common law of Alabama. The offense (rather
than the statute, in this case) therefore is not and cannot be divisible. Hawkins does not suggest otherwise,
nor does he allege that the trial court erred in this regard. Mathis, therefore, has no work to do, and Hawkins
makes no argument under that decision. Instead he proceeds directly to the scope inquiry under Taylor.
(Doc. # 9 at 42-43). The foregoing alone conclusively establishes that Hawkins’s challenge to his robbery
conviction is not cognizable under § 2241 as Mathis has no bearing whatsoever upon the determination of
whether his robbery conviction is an ACCA predicate. Hawkins’s effort to masquerade his Taylor claim as
one under Mathis is unavailing.
2
          Predictably, the parties garner numerous decisions in support of their preferred outcome. Compare
United States v. Gardner, 823 F. 3d 793 (4th Cir. 2016) (holding that North Carolina robbery offense is not
a violent felony in light of two state court decisions, one upholding a robbery conviction where the defendant
pushed the victim’s hands off the property to be stolen and another where the defendant shoved the victim
into some shelves) with United States v. Chagoya-Morales, 859 F.3d 411, 421-22 (7th Cir. 2017) (holding
that Illinois robbery is a violent felony where the statute required the use of force or the threat of it but state
court decisions excluded situations involving de minimis force, such as “snatching a hat from the head or a
cane or umbrella from the hand.”).
                                                         10
defendant first bumped the victim and then yanked her purse away. United States v. Bell,

840 F. 3d 963 (8th Cir. 2016). But less than two years later the Eighth Circuit abrogated

Bell, holding that “[a] blind-side bump, brief struggle, and yank – like the ‘slap in the face’

posited by Johnson[], involves a use of force that is capable of inflicting pain.” United

States v. Swopes, 886 F.3d 668, 671 (8th Cir. 2018) (en banc).

       Decisions of the United States Supreme Court do not always settle such questions

in their entirety, but a recent case resolves this one. In Stokeling, the Supreme Court

considered whether a Florida robbery conviction qualified as a violent felony under the

ACCA. Stokeling, 139 S. Ct. at 550-56. Florida’s robbery statute, in terms similar to those

defining Alabama’s common law offense, criminalized “the taking of money or other

property . . . when in the course of the taking there is the use of force, violence, assault,

or putting in fear.” Id. The Court concluded that the ACCA incorporated the common law

definition of robbery, including its modest requirement that the force involved merely be

“sufficient . . . to overcome the resistance encountered.” Id. at 550-52. Florida law

likewise required force “sufficient to overcome the resistance encountered” to obtain a

robbery conviction, and thus such a conviction qualified as an ACCA predicate. Id. at

554-56.

       Hawkins’s robbery conviction in Alabama constitutes a violent felony in light of

Stokeling. Decisions from the Alabama courts during the period when Hawkins was

convicted in that state confirm that the force involved, whether used or merely threatened,

had to be “actually sufficient to overcome the victim’s resistance” to constitute robbery.

Casher v. State, 469 So. 2d 679, 680 (Ala. Crim. App. 1985) (citing 77 C.J.S. Robbery §

15 (1952); Thompson v. State, 24 Ala.App. 300, 305, 134 So. 679 (1931)). The Court


                                              11
has canvassed Alabama decisional law, and it consistently found or required more than

a de minimis touch to sustain a robbery conviction. Cf. Vickerstaff v. State, 374 So.2d

443, 446 (Ala. Crim. App. 1979) (“It cannot be gainsaid that force or violence was

employed in this case in perpetrating the robbery. One of the participants pushed or

shoved the victim into the bushes and appellant admitted that while the victim was on the

ground he robbed him of $26.00.”). This is enough to satisfy Stokeling. See Chaney v.

United States, 917 F. 3d 895, 900 (6th Cir. 2019) (holding that similarly-worded Michigan

robbery statute is a violent felony under Stokeling); United States v. Ash, 917 F.3d 1238,

1243-45 (10th Cir. 2019) (holding that Missouri conviction for second-degree robbery is

crime of violence under Stokeling); Klikno v. United States, 2019 WL 2559266 (7th Cir.

June 21, 2019) (holding that Illinois convictions for robbery and armed robbery are crimes

of violence under Stokeling).

             2.     Armed Robbery

      In April 1977 Hawkins was convicted of armed robbery in Valdosta, Georgia and

was sentenced to 12 years’ imprisonment. (Doc. #13-2 at 93). In June 1976 when

Hawkins committed the offense, Georgia law provided that:

      A person commits armed robbery when, with intent to commit theft, he takes
      property of another from the person or the immediate presence of another
      by use of an offensive weapon. The offense of robbery by intimidation shall
      be a lesser included offense in the offense of armed robbery.

Ga. Code § 26-1902(a) (1976). The statute provided for punishments of 5-20 years’

imprisonment, life imprisonment, or death, but with a 10-year minimum sentence if the




                                           12
indictment charges and the defendant is found to have intentionally used an offensive

weapon to inflict serious bodily injury on a person.3

        Because the statute sets out different punishments depending on the underlying

conduct, the statute is divisible. Mathis, 136 S. Ct. at 2256 (“If statutory alternatives carry

different punishments, then under Apprendi they must be elements.”). The Court may

therefore reference Shepard materials such as the indictment to determine the elements

of the offense committed by Hawkins. Chambers, 555 U.S. at 126. The September 1976

indictment charged Hawkins with armed robbery for taking cash from two victims “by use

of Two (2) pistols, same being offensive weapons.” (Doc. #13-2 at 91-92). Because the

indictment did not charge Hawkins with inflicting serious bodily injury upon a person, he

was indicted and convicted of “simple” armed robbery without the aggravating factor.

        As the Supreme Court recently noted, “it would be anomalous to read ‘force’ as

excluding the quintessential ACCA-predicate crime of robbery” Stokeling, 139 S. Ct. at

551. As with nearly all armed robbery statutes, the cornerstone of the Georgia offense is

the perpetrator’s use of a weapon to instill fear in the victim that physical harm will be

visited upon him or her unless the desired property is surrendered:

        A taking accomplished by force or intimidation is the “distinguishing
        characteristic” of robbery – the “gist” of the offense. The force necessary
        for robbery is actual violence or intimidation “exerted upon the person
        robbed, by operating upon his fears – the fear of injury to his person, or
        property, or character.” Intimidation is that “terror . . . likely to create an
        apprehension of danger, and induce a person to part with his property for
        the safety of his person.




3
        See https://tinyurl.com/y39vrdw6 (last visited on June 21, 2019). The present version of the statute
is found at O.C.G.A. § 16-8-41(a) and defines the offense in identical terms.

                                                    13
State v. Epps, 476 S.E.2d 579, 580 (Ga. 1996) (citations omitted). Because armed

robbery in Georgia requires at least the “threatened use of physical force” against the

victim as required by § 924(e)(2)(B)(i), courts have consistently held that a conviction for

this offense qualifies as a violent felony under the ACCA. Cf. United States v. Wade, 551

F. App’x 546, 548-49 (11th Cir. 2014); Self v. United States, No. 1:16-CV-220-MR, 2017

WL 5140528, at *2-5 (W.D.N.C. Nov. 4, 2017); Jackson v. United States, No. 3:16-CV-

101-TCB, 2017 WL 9617005, at *2-3 (N.D. Ga. Oct. 16, 2017); Walker v. United States,

No. CV316-052, 2017 WL 957369, at *7 (S.D. Ga. Mar. 10, 2017) (citing Sheely v. State,

650 S. E. 2d 762, 764 (Ga. App. 2007) and Hicks v. State, 207 S. E. 2d 30, 37 (Ga.

1974)); Green v. United States, No. CV416-153, 2017 WL 819680, at *2 (S.D. Ga. Mar.

1, 2017), report and recommendation adopted in pertinent part, 2017 WL 2692409 (S.D.

Ga. June 22, 2017). Convictions under similarly-worded armed robbery statutes in other

jurisdictions have likewise been held to qualify as ACCA predicates. See United States

v. Nigg, 667 F.3d 929, 937-38 (7th Cir. 2012) (collecting cases); United States v. Mitchell,

743 F.3d 1054, 1058-9 (6th Cir. 2014) (holding Tennessee robbery is a violent felony

under the elements clause). Hawkins’s armed robbery conviction from Georgia therefore

qualifies as an ACCA predicate offense.

              3.     Aggravated Assault

       In January 1977 Hawkins pleaded guilty to aggravated assault in Georgia and was

sentenced to 6 years’ imprisonment. (Doc. #13-1 at 90). To commit an aggravated

assault in Georgia, the defendant must commit a simple assault accompanied by an

aggravating factor. When Hawkins committed his crime in July 1976, see id. at 86, the

assault statute provided that:


                                            14
        A person commits simple assault when he either (a) attempts to commit a
        violent injury to the person of another or (b) commits an act which places
        another in reasonable apprehension of immediately receiving a violent
        injury. A person convicted of simple assault shall be punished as for a
        misdemeanor.

Ga. Code § 26-1301 (1968).4 The aggravating factors are defined in the statutory section

immediately following:

        A person commits aggravated assault when he assaults (a) with intent to
        murder, to rape, or to rob, or (b) with a deadly weapon. A person convicted
        of aggravated assault shall be punished by imprisonment for not less than
        one nor more than 10 years. A person who knowingly commits aggravated
        assault upon a peace officer while such peace officer is engaged in or on
        account of the performance of his official duties shall upon conviction be
        punished by imprisonment for not less than five nor more than 20 years.

Ga. Code § 26-1302 (1976).5 The statute is divisible under Mathis because it establishes

two different punishments for two different offenses, the latter being an aggravated

assault committed upon a peace officer. Because Georgia’s aggravated assault statute

is divisible, the Court may refer to Shepard materials for the purpose of determining what

species of aggravated assault Hawkins committed. Chambers, 555 U.S. at 126. The

May 1976 indictment issued in Brunswick, Georgia charged Hawkins with aggravated

assault for assaulting his victim “with a certain knife, same being a deadly weapon.” (Doc.

# 13-1 at 86). Hawkins’s aggravated assault therefore involved his use of a deadly

weapon.




4
         See https://tinyurl.com/y4fsylum (last visited on June 21, 2019). The present version of the statute,
O.C.G.A. § 16-5-20(a), is structured differently, but defines the underlying offense conduct in functionally
similar terms.
5
        See https://tinyurl.com/yxrxbu3z (last visited on June 21, 2019). The present version of the statute,
O.C.G.A. § 16-5-21(a)(1),(2), is structured differently, but defines the underlying offense conduct in
functionally similar terms.

                                                     15
       Because it involves the actual or threatened use of physical force, a Georgia

conviction for aggravated assault has consistently been found to constitute a violent

felony or crime of violence in numerous cases. Cf. Walker v. United States, No. CV316-

052, 2017 WL 957369, at *8 (S.D. Ga. Mar. 10, 2017) (elements clause in §

924(e)(2)(B)(i)) (collecting cases); United States v. Torres-Jaime, 821 F. 3d 577, 580-85

(5th Cir. 2016) (enumerated offense under U.S.S.G. § 2L1.2(b)(1)(a)(ii)) (collecting

cases): United States v. Smith, 417 F. App’x 911, 917 (11th Cir. 2011) (elements clause

of U.S.S.G. § 2B1.2(a)(1)); Merritt v. United States, No. CV408-193, 2011 WL 221864, at

*2 (S.D. Ga. Jan. 20, 2011) (same); Green v. United States, No. CV408-193, 2009 WL

6496558, at *6 n.11 (S.D. Ga. Sept. 23, 2009) (same).

       Against the weight of this authority Hawkins points to two unpublished district court

decisions that have concluded that a Georgia conviction for aggravated assault is not a

crime of violence because Georgia courts have construed the simple assault statute as

requiring only a general, rather than specific, intent. Williams v. United States, No. 6:16-

CV-6410(MAT), 2016 WL 5078381, at *4 (W.D.N.Y. Sept. 20, 2016); United States v.

Carmona-Garcia, No. 2:16-CR-318-RB, 2016 WL 10538768, (D.N.M. Apr. 26, 2016). As

a general intent crime, simple assault in Georgia requires the defendant to intend the

underlying act which causes the victim’s apprehension, but it does not require the

defendant to specifically intend the resulting apprehension. Stobbart v. State, 533 S.E.2d

379, 381 (Ga. 2000). In other words, it requires the defendant to intend the cause, but

not the effect. See Kirkland v. State, 638 S.E.2d 784, 786 (Ga. 2006) (“[t]he crime of

aggravated assault . . . is established by the reasonable apprehension of harm by the

victim of an assault . . . rather than the assailant’s intent to injure.”). Invoking the Supreme


                                              16
Court’s statement in Leocal v. Ashcroft, 543 U.S. 1 (2004) that the elements clause

“naturally suggests a higher degree of intent than negligent or merely accidental

conduct[,]” these courts held that the general intent required by Georgia law is insufficient

to qualify the offense as an ACCA predicate under the elements clause. After the briefing

in the present case closed, the Eleventh Circuit adopted this view and concluded that a

Georgia conviction for aggravated assault does not satisfy the elements clause. Relying

upon Eleventh Circuit precedent, the panel concluded that Georgia’s statute does not

qualify because it does not require volitional conduct, and instead “can be predicated

upon a mens rea of recklessness.” United States v. Moss, 920 F. 3d 752, 758-59 (11th

Cir. 2019).6

        But this reasoning is unpersuasive for several reasons. First, these cases invoke

Leocal to interpret statutes involving the actual, attempted, or threatened use of force.

But Leocal itself made clear that it addressed only the actual use of force. Leocal, 543

U.S. at 8-9 (“[w]e do not deal here with an attempted or threatened use of force.”).

Because the attempted or threatened use of force is at the heart of the Georgia assault

statute being interpreted, reliance upon Leocal is misplaced. Second, it ignores the mens

rea requirement applicable to aggravated assault by focusing exclusively upon simple

assault, thus improperly divorcing the assault from the aggravated context in which it is

committed. In Guyse v. State, 690 S. E. 2d 406 (Ga. 2010), the Supreme Court of Georgia

held that an aggravated assault conviction requires proof “that the defendant possessed

a ‘general intent to injure’ with the weapon.” The State must prove that the defendant


6
         Several months after briefing in this matter had closed, Hawkins filed a motion to amend his petition
to include new argument based upon Moss. (Doc. # 17). The Court has considered his arguments, but
neither an amendment to the petition nor re-briefing is required, and the motion will therefore be denied as
unnecessary.
                                                       17
assaulted his victim with an object which was likely to or actually did result in serious

bodily injury. Thus, under Georgia law when a perpetrator commits an assault by placing

the victim in fear of violent injury, it is the aggravating factors set forth in § 16-5-21(a) –

such as the intent to murder, the intent to rape, or the intent to rob – which provide the

necessary intent. Id. at 409. See Beeman v. United States, No. 4:08-cr-38, 2016 WL

10571891, at *5-6 (N.D Ga. Oct. 12, 2016) (noting that while simple assault by

apprehension is a general intent crime under Guyse, even aggravated assault by “putting

in fear” involves the threatened use of force because all of the circumstances set forth in

the aggravated assault statute “necessarily require an intent to threaten or use force that

is capable of causing injury”), aff’d, 871 F. 3d 1215 (11th Cir. 2017); see also United

States v. Perez-Silvan, 861 F.3d 935, 942-43 (9th Cir. 2017).

       More importantly, Moss failed to acknowledge or address the Supreme Court’s

decision in Voisine v. United States, ___ U.S. ___, 136 S. Ct. 2272 (2016), which

undermines its holding. Federal law prohibits certain persons from possessing firearms,

including convicted felons (18 U.S.C. § 922(g)(1)) and those convicted of “misdemeanor

crimes of domestic violence” (18 U.S.C. § 921(g)(9)). For the latter group, qualifying

offenses include any misdemeanor that “has, as an element, the use or attempted use of

physical force” committed by a person with a specified domestic relationship with the

victim. 18 U.S.C. § 921(33)(A). That definition is nearly identical to the elements clause

found in the ACCA. While some circuits had previously held that convictions for reckless,

rather than intentional, assault could not qualify as predicate offenses, the Supreme Court

rejected that conclusion. Id. at 2278 (holding that “[r]eckless assaults, no less than the




                                              18
knowing or intentional ones . . . satisfy th[e] definition” of “crimes that necessarily involve

the ‘use . . . of physical force.’”). As the Supreme Court explained:

       [T]he word “use” does not demand that the person applying force have the
       purpose or practical certainty that it will cause harm, as compared with the
       understanding that it is substantially likely to do so. Or, otherwise said, that
       word is indifferent as to whether the actor has the mental state of intention,
       knowledge, or recklessness with respect to the harmful consequences of
       his volitional conduct.

Id. at 2279.

       The Sixth Circuit has joined several other circuits in holding that in light of the

Supreme Court’s decision in Voisine, offenses which require no more than recklessness

as a mens rea can qualify as violent felonies or crimes of violence. United States v.

Verwiebe, 874 F. 3d 258, 261-62 (6th Cir. 2017) (“A defendant uses physical force

whenever his volitional act sets into motion a series of events that results in the application

of a ‘force capable of causing physical pain or injury to another person.’ . . [under Voisine],

the ‘use of physical force’ requires volitional but not intentional or knowing conduct.”).

See also United States v. Harper, 875 F.3d 329, 330 (6th Cir. 2017) (applying Verwiebe

to hold that reckless aggravated assault in Tennessee is a crime of violence under

§ 4B1.2(a)); Davis v. United States, 900 F. 3d 733 (6th Cir. 2018) (same under ACCA’s

use of force clause).

       This approach represents the majority view. See United States v. Pam, 867 F. 3d

1191, 1207-08 (10th Cir. 2017) (recognizing that Voisine effectively abrogated prior circuit

precedent which relied upon Leocal to conclude that recklessness was an insufficient

mens rea to constitute a violent felony under the ACCA); United States v. Fogg, 836 F.3d

951, 956 (8th Cir. 2016) (recognizing that reckless conduct can satisfy the “use”

requirement of the ACCA’s elements clause); United States v. Bettcher, 911 F. 3d 1040,

                                              19
1044-45 (10th Cir. 2018) (Utah aggravated assault conviction based upon reckless

conduct constituted crime of violence under § 4B1.2(a)(1)’s elements clause); United

States v. Reyes-Contreras, 910 F. 3d 169, 183-84 (5th Cir. 2018); United States v. Howell,

838 F.3d 489, 500–01 (5th Cir. 2016) (U.S.S.G. § 4B1.2(a)). See also Torres-Jaime, 821

F. 3d at 581-85 (rejecting mens rea argument regarding Georgia aggravated assault

without reference to Voisine). Contra United States v. Orona, 923 F. 32d 1197, 1202-03

(9th Cir. 2019) (adopting contrary view but acknowledging its minority position); United

States v. Rose, 896 F.3d 104, 109-10 (1st Cir. 2018). Because the Sixth Circuit’s majority

position in Verwiebe governs this Court’s disposition of Hawkins’s claims (and because

that position is correct in light of Voisine), the Court concludes that the mens rea

requirement set forth in Kirkland and Guyse is sufficient to satisfy § 924(e)(2)(B)(i)’s “use”

requirement, and his conviction for aggravated assault constitutes a violent felony under

the ACCA’s elements clause.

III.   CONCLUSION

       Having thus concluded that Hawkins’s claims are not properly before the Court in

this § 2241 proceeding and that each of his prior offenses involved the actual or

threatened use of physical force as required by § 924(e)(2)(B)(ii), his petition must be

denied.

       Accordingly, IT IS ORDERED as follows:

       (1)    Robert Hawkins’s original and supplemental petitions for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Docs. # 1 and 9) are DENIED;

       (2)    Hawkins’s motion to amend his petition (Doc. # 17) is DENIED; and

       (3)    This action is DISMISSED and STRICKEN from the Court’s docket.


                                             20
      This 8th day of July, 2019.




K:\DATA\ORDERS\ProSe\Hawkins 18-115-DLB Memorandum RBW.docx




                                         21
